Citation Nr: 0118965	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional dental disability as a 
result of surgical treatment by the Department of Veterans 
Affairs in November 1977.

2. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches as a result of surgical 
treatment by the Department of Veterans Affairs in 
November 1977.

3. Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage to the mouth and face 
as result of surgical treatment by the Department of 
Veterans Affairs in November 1977.

4. Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1997 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).

On VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 1998, the veteran, through her 
representative, requested an opportunity to appear and 
testify at a personal hearing before a hearing officer at the 
RO.  The Board finds that assistance to the veteran, pursuant 
to the VCAA, requires that such a personal hearing be 
scheduled, and this case will be remanded to the RO for that 
purpose.

I. Claims Under 38 U.S.C.A. § 1151

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  However, those amendments apply only to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Therefore, as the veteran filed her claim 
prior to October 1, 1997, the only issue before the Board is 
whether she has suffered additional disability as a result of 
VA surgical treatment in November 1977.

In February 1997, the veteran's claims file was referred by 
the RO to a VA physician for a review of medical records and 
a medical opinion on the question of whether VA oral surgery 
in November 1977 resulted in additional disability.  The VA 
physician reported a conclusion that the VA surgery in 
question resulted in sinus problems but did not result in 
additional dental disability, headaches, or nerve damage to 
the mouth and face.  In a rating decision of March 1997, the 
RO granted entitlement to compensation under 38 U.S.C.A. 
§ 1151 for sinusitis and denied the veteran's remaining 
claims.

The veteran's representative has requested that the veteran 
be examined by another VA physician who would offer a second 
opinion on the question of whether VA oral surgery in 
November 1977 resulted in additional disability.  The Board 
finds that VA's obtaining a medical opinion in February 1997 
by a physician who reviewed the veteran's pertinent medical 
records in the claims file fulfilled VA's duty to assist the 
veteran in substantiating her claim, under the VCAA, and that 
a second VA physician's opinion is not required by the VCAA.  
While this case is in remand status, the RO may notify the 
veteran that medical findings and a medical opinion by a 
physician who has reviewed the pertinent medical records 
would be required to substantiate he claims under 38 U.S.C.A. 
§ 1151, and she may be permitted an opportunity to submit 
such evidence.

II. Increased Rating Claim

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 and a General 
Rating Formula for Sinusitis provide that an evaluation of 10 
percent is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted for sinusitis following 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  A Note provides that an incapacitating 
episode of sinusitis means one that one which requires bed 
rest and treatment by a physician.

A VA CT scan of the paranasal sinuses in July 1995 showed 
that the veteran's sinuses appeared to be clear.

VA X-rays of the paranasal sinuses in March 1997 showed no 
significant findings.  At a VA nose and sinuses examination 
in March 1997, there were no objective findings.

The veteran's representative has requested that she be 
permitted to undergo another VA examination of her sinuses.  
Because of the possibility of entitlement to staged ratings 
for sinusitis, the Board will accede to that request.  
However, the Board notes that an examination of the veteran's 
sinuses on one particular day would not necessarily be 
determinative of the rating(s) for sinusitis, as other 
evidence, including treatment records, would be required to 
substantiate any incapacitating episodes or significant non-
incapacitating episodes of sinusitis.  While this case is in 
remand status, the veteran may identify any such evidence 
which she wishes VA to attempt to assist her in obtaining.  
The Board notes that, in June 1998, the veteran's 
representative stated that the veteran would submit evidence 
showing her entitlement to an evaluation in excess of 10 
percent for sinusitis at her personal hearing.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated her for sinusitis, dental 
disability, headaches, and/or 
neurological deficits of the mouth and 
face since January 1997.  After 
obtaining any necessary releases from 
the veteran, the RO should attempt to 
obtain copies of all such clinical 
records.  In the event that any 
records identified by the veteran are 
not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should notify the veteran that 
medical evidence is required to 
substantiate her claim that VA surgery 
in November 1977 resulted in multiple 
additional disabilities.  The veteran 
should also be notified that she may 
submit medical and lay evidence that 
she has had incapacitating and/or non-
incapacitating episodes of sinusitis.  
She should be allowed a reasonable 
period of time within which to submit 
any such evidence.

3. The RO should arrange for the veteran 
to undergo an examination of her 
sinuses.  The examiner should review 
the pertinent medical records in the 
claims file and be provided with a 
separate copy of this REMAND.  Any 
indicated diagnostic studies should be 
performed.  The examiner should 
determine the nature and extent of 
sinusitis, if found.  

4. The RO should schedule the veteran to 
appear and testify at a personal 
hearing before a hearing officer.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded 

to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




